Citation Nr: 0837250	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from February 
1945 to May 1946 and service with the Special Philippine 
Scouts from June 1946 to April 1949.  He died in mid-1997.  
The appellant in this matter is the veteran's surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila in the Republic of the Philippines.

In July 2008, the appellant and her son testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided while at the RO.  A transcript of the hearing 
has been associated with the veteran's claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  At the time of the veteran's death, he was not service 
connected for any disabilities.

2.  The immediate cause of the veteran's death was 
cerebrovascular accident, due to diabetes, due to coronary 
artery disease.

3.  The veteran's cerebrovascular accident, diabetes, and 
coronary artery disease, did not have their onset during 
active service or result from disease or injury in service, 
or from a service-connected disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in April 2006, May 2006, January 2007, and 
August 2008, the appellant was notified of the evidence not 
of record that was necessary to substantiate her claim.  She 
was told what information that she needed to provide, and 
what information and evidence that VA would attempt to 
obtain.   Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Adequate notice has been provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  With respect to the Dingess requirements, 
notice was provided to the veteran in the letter from VA 
dated in August 2008.  Nevertheless, as entitlement to 
service connection is being denied, no effective date or 
rating percentage will be assigned, thus, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  In this 
case, the VCAA notice letters told the appellant that she 
needed medical evidence relating the cause of the veteran's 
death to his period of active service or to his service-
connected disabilities.  Therefore, they were responsive to 
her application for benefits.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available service, VA, 
and private medical treatment records have been obtained.  
Assistance also includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on the claim.  
In this case, the evidentiary record does not show that the 
veteran's cause of death is associated with an established 
event, injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
service.  That the veteran is deceased, i.e., the current 
disability requirement has been met, see Carbino v. Gober, 10 
Vet. App. 507, 509 (1997), does not by itself trigger VA's 
obligation under § 5103A(d) of providing a medical 
examination or obtaining a medical opinion.  Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002). 

There is no indication of any additional, relevant records 
that the RO failed to obtain.  In sum, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.

Service connection for cause of the veteran's death

During her July 2008 Travel Board hearing, the appellant 
asserted that the veteran died following a cerebrovascular 
accident which was the result of diabetes and coronary artery 
disease which were manifested due to residuals of typhus and 
malaria for which the veteran was treated during his period 
of active service.  She indicated that she had met the 
veteran in the 1950's and that they were married in 1960.  
She described at that time, the veteran had already developed 
high blood pressure, rheumatism, and a heart condition.  The 
veteran's son added that he could recall that the veteran 
would exhibit intermittent weakness over the course of his 
life as a result of his high blood pressure.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and must 
regretfully deny the appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the veteran has been established, there must be medical 
evidence, or in certain circumstances, competent lay evidence 
of in-service occurrence or aggravation of a disease or 
injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 
Vet. App. at 393.

The veteran's Certificate of Death shows that the immediate 
cause of his death was cerebrovascular accident which had an 
interval of seven days between onset and the date of death.  
It was indicated that this was due to diabetes, which had a 
five month interval between onset and date of death; and 
coronary artery disease, which had a five year interval 
between onset and date of death.  An autopsy was not 
performed.

A review of the veteran's service medical records reveals an 
Affidavit For Philippine Army Personnel completed by the 
veteran in February 1946 in which he indicated that from 
September 1945 to December 1945, he had been treated in the 
Tagudin Hospital for typhoid and malaria, with no permanent 
disability incurred.

Service nurse's notes dated from November 1945 to December 
1945 show record of daily care of the veteran during 
hospitalization.

A physical examination report dated in June 1946 shows that 
the veteran's cardiovascular system was normal.  His lungs 
were normal and his chest X-ray was negative.

The veteran's separation report of medical examination dated 
in April 1949 shows that his lungs and heart revealed no 
significant abnormality, and that chest X-ray was within 
normal limits.

Subsequent to service, a letter from L. P. Pulmano, M.D., 
dated in September 1961 shows that the veteran was said to 
have essential vascular hypertension with coronary 
insufficiency.

A letter from M. F. Visperas, M.D., dated in September 1961 
shows that the veteran was said to have essential vascular 
hypertension.

A letter from E. Falk, M.D., dated in September 1961 shows 
that the veteran was said to have essential hypertension, 
gastritis, and vitamin deficiency.

A letter from T. O. Raquedan, M.D., dated in October 1961 
shows that the veteran was said to have essential vascular 
hypertension.

A letter from C. Quines, M.D., dated in October 1961 shows 
that the veteran was said to have essential vascular 
hypertension.

A VA hospital discharge summary dated from May 1968 to June 
1968 shows that the veteran had a history of malaria in 1945 
and a heart ailment in 1962.  Physical examination revealed a 
symmetrical chest, equal in expansion, with no intercostal 
spaces retractions.  There were no rales, areas or dullness, 
or consolidations of the lungs appreciated, nor were there 
any murmurs of the heart appreciated.  Chest X-rays revealed 
a radiographically normal chest, and electrocardiogram was 
normal.

A VA hospital treatment record dated in December 1978 shows 
that the veteran was treated, in pertinent part, for 
hypertension.

A medical certificate from M. B. Biscarra, M.D., dated in 
January 1984, shows that the veteran was diagnosed, in 
pertinent part, with mild hypertension.

A medical certificate from A. B. Martinezra, M.D., dated in 
September 1987, shows that the veteran was diagnosed, in 
pertinent part, with mild hypertension.

A medical certificate from M. A. Pacquine, M.D., dated in 
June 1989, shows that the veteran was diagnosed, in pertinent 
part, with renal type/malignant hypertension, and cerebral 
insufficiency.

A letter from the North Bay Medical Center dated in July 2006 
shows that upon repeated search of their files, they were 
unable to locate 1997 medical treatment records of the 
veteran.

A letter from J. I. S. Quismorio, M.D., dated in October 
2006, shows that the veteran was said to have been treated 
for typhus and malaria from September 1945 to December 1945.  
Dr. Quismorio indicated that the pathophysiology of typhus is 
an underlying cause of formation of atherosclerosis and 
coronary artery disease.  He added that malaria may have also 
played a role in the production of atherosclerosis, but that 
infection as a cause was still under research.  Dr. 
Quismorio, then explained that atherogenesis resulted in 
atherosclerotic plaque which then grew to a point of 
reduction in blood flow leading to ischemia to the brain.  
Dr. Quismorio concluded that the veteran was treated for 
typhus and malaria in service, which contributed to the 
beginning of a cascade of atherogenesis to the full formation 
of a thrombus causing ischemia and ending in a brain attack 
(cerebrovascular accident) and coronary artery disease, 
resulting in the veteran's demise.  Therefore, typhus and 
probably malaria were contributory to the principal cause of 
death.

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312.  

Following review of the record, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  In reaching this determination, the Board 
acknowledges the appellant's assertion that the veteran's 
history of typhus and malaria may have contributed to the 
veteran's cerebrovascular accident, diabetes, and coronary 
artery disease.  However, while there is evidence that the 
veteran was treated for malaria or typhoid during service, 
his separation physical examination report dated in April 
1949 showed that at separation from service, his lungs and 
heart revealed no significant abnormality, and that chest X-
ray was within normal limits.  The separation examination 
report is highly probative as to the veteran's condition at 
the time of his release from active duty, as it was generated 
with the specific purpose of ascertaining the veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The April 1949 
separation examination report is entirely negative for any 
symptoms associated with coronary artery disease, diabetes, 
or a cerebrovascular accident and weighs heavily against the 
claim.  The weight of the service medical records, including 
the April 1949 separation examination, is greater than 
subsequent outpatient treatment records based on a history as 
provided by the appellant.

The Board has also considered the private medical records 
dated in September 1961 and October 1961 showing that the 
veteran was diagnosed with essential vascular hypertension 
with coronary insufficiency and vitamin deficiency.  However, 
this is the first indication of such treatment of record, and 
is more than 12 years following separation from service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has also considered the October 2006 opinion of Dr. 
Quismorio in which he concluded that the veteran's inservice 
treatment for typhus and malaria resulted in his 
cerebrovascular accident and coronary artery disease which 
caused his death. 
However, a medical diagnosis is only as credible as the 
history on which it was based.  See Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[ a diagnosis "can be no better than the facts alleged by the 
appellant."].  Apart from evidence that the examiner's 
assessments were made on the basis of primarily the 
appellant's account, the facts underlying the assessments are 
not substantiated by the record, as at the time the veteran 
was separated from active service there were no residuals of 
either malaria or typhus.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (It is error to reject a medical opinion 
solely on the basis that the medical opinion was based on a 
history given by the veteran.).    

When viewed against the background of the service medical 
records; the lack of any evidence of hypertension until 1961; 
and the veteran's Certificate of Death which set forth that 
the interval between the onset of coronary artery disease and 
the date of death was five years, and that the interval 
between the onset of a cerebrovascular accident and the date 
of death was seven days, the medical evidence of record does 
not establish that there is a nexus between any current 
diagnosis and service.  Moreover, while a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion.  See, 
e.g., Swann, 5 Vet. App. at 233 [the Board was not bound to 
accept opinions of two doctors who made diagnoses of PTSD 
almost twenty years following appellant's separation from 
service and who necessarily relied on history as related by 
appellant].  Additionally, it does not appear that Dr. 
Quismorio had access to the veteran's claims file when 
formulating his opinion.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

It has been observed that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).  The Board finds probative the veteran's 
Certificate of Death which set forth that the interval 
between the onset of coronary artery disease and the date of 
death was five years.  The Certificate of Death does not 
suggest the onset of the coronary artery disease, diabetes, 
or cerebrovascular accident which caused the veteran's death 
was associated with any disability that the veteran had over 
48 years earlier.  In this regard, for the Board to conclude 
that the veteran's death was the result of typhoid or malaria 
experienced during service, or is otherwise related to his 
period of active service, would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

While the Board is sympathetic to the appellant's claim, any 
contentions that the veteran's death was related to active 
service is not competent.  There is no indication that she or 
her son possess the requisite medical knowledge or education 
to render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, the appellant's personal belief that the 
veteran's death was related to service cannot serve to prove 
that his death was related to service.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


